DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 1-6 as amended in a preliminary amendment filed 8/5/2019 are pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6 and dependent claims are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the grinding material”. There is insufficient antecedent basis for this recitation.  Further, the meaning of “the grinding material “ is not known. Appropriate correction is required.
Claim 1 recites “the material from the previous step”. There is insufficient antecedent basis for “the previous step”.
Claim 3 recites “high concentration”. The term “high” in claim 3 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required.
Claim 3 recites “the grinding material other than the grains”. There is insufficient antecedent basis for this recitation. Appropriate correction is required.
Claim 4 recites “the type of cultivation” and “the type of weeds”. There is insufficient antecedent basis for these phrases.
Claim 5 recites “the product has a form of pellets, briquettes, or an extruding process”. The scope of “an extruding process” as applied to a product is unclear. If the intention is to claim an extruded product, the language should be corrected accordingly.
Claim 6 recites  “destroys the germination”. There is insufficient antecedent basis for “the germination”. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Mcleod (US 5,873,226) in view of Eyre (US 2006/0185340 A1) .
Regarding claim 1, Mcleod (column 4 lies 54-68) discloses the steps of cutting a field crop, then threshing the cut crop, (stationary processing plant) followed by separating the threshed crop into a straw portion including substantially all the straw, and a chaff, grain, grain leavings and weed seeds portion including substantially all the chaff, grain, grain leavings and weed seeds. The straw portion may be deposited on the field for baling, or it may be chopped, shredded and spread on the field for decomposition. The chaff, grain, grain leavings and weed seeds portion is then transported to a separate plant, where it is separated into two portions, a grain portion including substantially all the grain, and material other than grains.  Regarding the limitation of “using a thresher head assembly” no method steps are recited. It is considered that this function is inherently achieved in the method steps in Mcleod. 
Regarding the limitation of “placing the material obtained from the thresher head assembly  into at least one conveyor belt towards a trailer”, although  Mcleod does not specifically disclose these limitations, apparatus to harvest crops including seeds, and transport the harvested crops to further processing were known in the art, for example as disclosed in Eyre (see abstract). 
Regarding the limitation “introducing the grinding material into a densification device”, Mcleod discloses compaction of chaff, grain leavings and weed seeds (see abstract).
Regarding mixing a supplement, Mcleod discloses adding anhydrous ammonia to which increases the nutritional value (column 12 line 47) and adding grain to the chaff, grain leavings and weed seeds portion to enrich said chaff, grain leavings and weed seeds portion, before milling the resulting mixture (claim 13).
Regarding claim 2, as the other than grain components with added supplement are intended to be used as animal feed, Mcleod inherently discloses storage of the other than grain material in known storage media for such materials including bags and silo bags.
Regarding claim 3 and 4, Mcleod discloses that the milled chaff, grain leavings and weeds has been inspected by experts, and pronounced of better quality as compared to conventional chaff, as they are much richer in starch, protein and fat (column 13 lines 25-29). Fibers and microelements are considered inherently present in chaff, added grain  and in weed seed material. Ammonia is a source of non-protein nitrogen. It is obvious that the type and content of these components would vary depending upon cultivation method and the type of weed seeds, for example.
Regarding claim 6, mixing ammonia to the chaff, grain leavings and weeds before milling enables destroying  the germination of grains in the milling step.

Claim 5 is rejected under 35 USC 103 as being unpatentable over Mcleod in view of Eyre and further in view of Vinokur (WO 2017210210 A1).
Modified Mcleod discloses the intended use of the  supplement containing milled chaff, grain leavings and weeds as animal feed, but does not specifically disclose making pellets, briquettes or extruded products. Vinokur however discloses (Fig. 1, page 2 lines 20-page 3 line 8) apparatus to prepare pellets from  the milled material and wherein germination of  weed seeds is destroyed during pelletizing.  It would have been obvious to one   of ordinary skill in the art to include a system for pelleting in the method in  Mcleod in order to make pellets, for example, with a reasonable expectation of success.
Claims 1-6 are therefore prima facie obvious in view of the art.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793